Filed electronically with the Securities and Exchange Commission on April 21, 2014 File No. 002-21789 File No. 811-01236 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 | X | Pre-Effective Amendment No. || Post-Effective Amendment No. 114 | X | and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 | X | Amendment No. 114 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(617) 295-1000 John Millette Vice President and Secretary One Beacon Street Boston, MA 02108 (Name and Address of Agent for Service) Copy to: David A. Sturms, Esq. Vedder Price P.C. 222 North LaSalle Street Chicago, IL 60601 It is proposed that this filing will become effective (check appropriate box): | X | Immediately upon filing pursuant to paragraph (b) || On pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: || This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Fund, a series of the Registrant: · DWS Strategic Equity Long/Short Fund— Class A, Class C, Institutional Class and Class S SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 14th day of April 2014. DWS MARKET TRUST By: /s/Brian E. Binder Brian E. Binder* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder* President April 14, 2014 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer April 14, 2014 /s/John W. Ballantine John W. Ballantine* Trustee April 14, 2014 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee April 14, 2014 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee April 14, 2014 /s/Keith R. Fox Keith R. Fox* Trustee April 14, 2014 /s/Paul K. Freeman Paul K. Freeman* Trustee April 14, 2014 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Chairperson and Trustee April 14, 2014 /s/Richard J. Herring Richard J. Herring* Trustee April 14, 2014 /s/William McClayton William McClayton* Vice Chairperson and Trustee April 14, 2014 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee April 14, 2014 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee April 14, 2014 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee April 14, 2014 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee April 14, 2014 *By: /s/Caroline Pearson Caroline Pearson ** Chief Legal Officer **Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 112 to the Registration Statement filed on March 17, 2014; and as filed on December 18, 2013 in Post-Effective Amendment No. 109 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
